Case 4:20-cv-00047-TWP-DML Document 32 Filed 03/02/21 Page 1 of 2 PageID #: 130




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA

 CAROL GARCIA,                                )
                                                                                   Acknowledged
                                                                                         TWP
                                              )
                                                                                     March 2, 2021
        Plaintiff,                            )
                                              )
 vs.                                          )       CASE NO. 4:20-cv-0047-TWP-DML
                                              )
 HEALTHCARE REVENUE COMPANY                   )
 GROUP, LLC ET AL.                            )
                                              )
       Defendants.                            )
                               AGREED ORDER OF DISMISSAL

        Upon agreement of the Plaintiff, Carol Garcia and the Defendant, Experian Information

 Solutions, Inc., each by counsel, and the Court being otherwise sufficiently advised;

        IT IS HEREBY ORDERED that Plaintiff’s claims asserted in this litigation against

 Experian Information Solutions, Inc., are hereby DISMISSED WITH PREJUDICE, each party to

 bear its own attorneys’ fees and costs.

 This 1st day of March 2021.

 /s/ David W. Hemminger
 David W. Hemminger
 Hemminger Law Office, P.S.C.
 331 Townepark Circle Suite 100-C
 Louisville, KY 40243
 Attorney for Plaintiff Carol Garcia




                                                  1
Case 4:20-cv-00047-TWP-DML Document 32 Filed 03/02/21 Page 2 of 2 PageID #: 131




 /s/Ani Ghazikhanian (with permission)
 Ani Ghazikhanian
 JONES DAY
 3161 Michelson Dr.
 Suite 800
 Irvine, CA
 949 553-7562
 Fax: 949 553-7539
 Email: aghazikhanian@jonesday.com
 Counsel for Defendant, Experian Information
 Solutions, Inc.


                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 1st day of March 2021 I electronically filed the foregoing with
 the Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing
 to all parties of record.

                                               /s/ David W. Hemminger
                                               David W. Hemminger




                                                  2
